Citation Nr: 0728606	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to January 24, 2005, 
for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for tinnitus was received by VA on January 24, 2005.

2.  There is no evidence that the veteran filed, or intended 
to file, a formal or informal claim for service connection 
for tinnitus prior to January 24, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to January 24, 2005, 
for the award of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
February 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a fully compliant 
notification followed by a readjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required; the report 
from a private audiologist was conducted in December 2004, 
and appears to satisfy the pertinent requirements for 
audiological evaluations.  See 38 C.F.R. §§ 3.159(c) (4), 
4.85 (a) (2006).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The veteran claims entitlement to an effective date earlier 
than January 24, 2005, for a grant of service connection for 
tinnitus.  Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) 
(2) (i), the effective date of an award of direct service 
connection shall be the day following separation from active 
service or date entitlement arose if a claim is received 
within 1 year after separation from service; otherwise, the 
effective date of an award of direct service connection shall 
be either the date of receipt of the claim, or date 
entitlement arose, whichever is later.  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006). 

The earliest evidence in the claims file of a diagnosis of 
tinnitus is in a December 2004 private audiological 
evaluation.  Therein, the private audiologist concludes that 
the veteran's tinnitus began as a result of exposure to 
acoustic trauma during military service.  Additionally, the 
veteran's original claim for service connection for tinnitus 
was received at the RO on January 24, 2005.  no other letters 
or other documents mention tinnitus, let alone indicate that 
the veteran intended to file a claim for service connection 
for tinnitus, prior to that date.  Again, the general rule 
regarding effective dates of awards of service connection, 
pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b) 
(2), is that the effective date of the award of service 
connection shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Accordingly, the 
date of receipt of the veteran's claim for service connection 
for tinnitus, January 24, 2005, is the earliest effective 
date for service connection under the provisions of 38 
U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(b) (2).

Because there is no evidence that the veteran filed, or 
intended to file, a formal or informal claim for service 
connection for tinnitus prior to January 24, 2005, the 
preponderance of the evidence is against his claim for an 
earlier effective date.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to January 24, 2005, for a grant of 
service connection for tinnitus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


